DETAILED ACTION

A response was received on 16 June 2022.  By this response, Claims 1, 2, 5, 8-12, 15, 16, and 19 have been amended.  Claims 7 and 14 have been canceled.  No new claims have been added.  Claims 1-6, 8-13, and 15-20 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) (see pages 17-19 of the present response) have been considered but are moot in view of the new grounds of rejection set forth below.

Drawings

The objections to the drawings as requiring a prior art label and for informalities are withdrawn in light of the amended drawings filed.

Specification

The objections to the abstract and disclosure for informalities are NOT withdrawn, because the amendments have raised new issues and/or because not all issues have been addressed, as detailed below.
The abstract of the disclosure is objected to because it includes in formalities.  In particular, in line 5 (see page 14 of the present response), it appears that a period is missing after “based on the gathered data”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The specification includes minor grammatical and other errors.  For example, in paragraph 0010, line 5 (see page 2 of the present response), it appears that a period is missing after “based on the gathered data”.  In paragraph 0011, the sentence at lines 1-4 is a run-on, noting the comma splice before “the system includes”.  In paragraph 0011, line 5 (see page 2 of the present response), it appears that a period is missing after “based on the gathered data”.  In paragraph 0012, line 4 (see page 3 of the present response), it appears that the colon after “instructions for” should be deleted.  In paragraph 0012, line 6, it appears that a period is missing after “based on the gathered data”.  In paragraph 0031, lines 3-4, it appears that the list items should be separated by semicolons, because several of the list items appear to include internal commas.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The rejection of Claims 1-6, 8-13, and 15-20 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.  The rejection of Claims 7 and 14 is moot in light of the cancellation of the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an automated test to determine whether the task is requested by a human user of the computing device or not” in lines 7-8.  The tense of “is requested” is not clear in context, although it may be intended to read “has been requested”, “was requested”, or “is being requested” depending on the intended timing.  The claim further recites “the task being performed by the user” in line 10 and “performing the task” in line 14.  If the task is being performed by the user, then it appears that the test would always determine that the task is requested by the user.  Further, if the task is being performed, then the step of performing the task appears to be redundant as the task would already have been performed.  It is also unclear whether the test being generated based on “the task being performed” means that the test is generated based on the task itself (e.g. on the task that is being performed) or on the performance of the task (the fact that the task is being performed).  The above ambiguities render the claim indefinite.
Claim 2 recites “a task which was allowed to be performed” in line 2.  It is not clear whether this is the task being performed and/or the test that is performed in accordance with the access rights, or a distinct task.
Claim 8 recites “an automated test to determine whether the task is requested by a human user of the computing device or not” in lines 10-11.  The tense of “is requested” is not clear in context, although it may be intended to read “has been requested”, “was requested”, or “is being requested” depending on the intended timing.  The claim further recites “the task being performed by the user” in line 13 and that the processor is configured to “perform, by the analyzer, the task” in line 18.  If the task is being performed by the user, then it appears that the test would always determine that the task is requested by the user.  Further, if the task is being performed, then the step of performing the task appears to be redundant as the task would already have been performed.  It is also unclear whether the test being generated based on “the task being performed” means that the test is generated based on the task itself (e.g. on the task that is being performed) or on the performance of the task (the fact that the task is being performed).  The above ambiguities render the claim indefinite.
Claim 9 recites “a task which was allowed to be performed” in line 3.  It is not clear whether this is the task being performed and/or the test that is performed in accordance with the access rights, or a distinct task.
Claim 15 recites “an automated test to determine whether the task is requested by a human user of the computing device or not” in lines 8-9.  The tense of “is requested” is not clear in context, although it may be intended to read “has been requested”, “was requested”, or “is being requested” depending on the intended timing.  The claim further recites “the task being performed by the user” in line 11 and “performing the task” in line 15.  If the task is being performed by the user, then it appears that the test would always determine that the task is requested by the user.  Further, if the task is being performed, then the step of performing the task appears to be redundant as the task would already have been performed.  It is also unclear whether the test being generated based on “the task being performed” means that the test is generated based on the task itself (e.g. on the task that is being performed) or on the performance of the task (the fact that the task is being performed).  The above ambiguities render the claim indefinite.
Claim 16 recites “a task which was allowed to be performed” in line 3.  It is not clear whether this is the task being performed and/or the test that is performed in accordance with the access rights, or a distinct task.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al, US Patent Application Publication 2015/0339477, in view of Fedor, US Patent Application 2017/0161490 (cited in the previous Office action).
In reference to Claim 1, Abrams discloses a method that includes gathering data characterizing a task (paragraph 0026); determining a task danger level using a model based on the gathered data, where the danger level characterizes a threat level to information security if the task is performed (paragraph 0026, risk assessment); generating an automated test depending on the task danger level and based on test generating rules and the task being performed or information being requested (paragraphs 0026 and 0028, user authentication challenges); receiving and analyzing results of the test and determining access rights in accordance with the analysis and performing the task in accordance with the access rights (paragraphs 0028, 0026, task can be moderated based on user feedback).  However, Abrams does not explicitly disclose that the automated test is used to determine whether the task is being requested by a human user.
Fedor discloses a method that includes gathering data characterizing a task and determining a task danger level using a model, where the task danger level characterizes a threat level if the task is performed (paragraph 0006, request to access resource is a task; Figure 6, step 206, and Figure 7, steps 304 and 310, risk assessment scores); generating an automated test to determine whether the task is being requested by a human user, where the test depends on the determined task danger level and is based on test generating rules and the task being performed or information being requested (Figure 6, step 208, and Figure 8, steps 414-416; paragraphs 0055-0057, CAPTCHA, see more generally paragraphs 0037-0048, describing generating and updating CAPTCHA images); and receiving a result of the test, analyzing the result, determining access rights, and performing the task in accordance with the access rights (Figure 8, steps 422 and 426-442; paragraph 0060, 0066, accessing resource).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abrams to include a test for determining whether the user is human as taught by Fedor, in order to allow dynamic updating of a verification challenge (see Fedor, paragraphs 0017-0018).
In reference to Claims 2 and 3, Abrams and Fedor further disclose retraining or correcting the model (Abrams, paragraphs 0025, 0034; see also Fedor, paragraphs 0031; Figure 6, step 208; Figure 7 in general, and corresponding description).
In reference to Claims 4-6, Abrams and Fedor further disclose that the threat level is a numerical value characterizing probability (see Abrams, paragraph 0025).

Claims 8-14 are directed to systems having functionality corresponding to the methods of Claims 1-7, and are rejected by a similar rationale, mutatis mutandis.
Claims 15-20 are directed to software implementations of the methods of Claims 1-6, and are rejected by a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492